Third District Court of Appeal
                               State of Florida

                          Opinion filed May 25, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                       Nos. 3D21-670 & 3D21-1220
                       Lower Tribunal No. 20-4958
                           ________________


                          Walgreen Co., etc.,
                                  Appellant,

                                     vs.

              947 Lincoln Road Holdings, LLC, etc.,
                                  Appellee.

    Appeals from the Circuit Court for Miami-Dade County, William
Thomas, Judge.

     Mitrani, Rynor, Adamsky & Toland, P.A., and Isaac J. Mitrani and
Loren H. Cohen; Greenberg Traurig, P.A., and Elliot H. Scherker and Brigid
F. Cech Samole and Bethany J.M. Pandher, for appellant.

     Boies Schiller Flexner, LLP and Bruce Weil and Tyler Ulrich; Heise
Suarez Melville, P.A., and Mark J. Heise; Joel S. Perwin, P.A., and Joel S.
Perwin, for appellee.

Before LINDSEY, HENDON and LOBREE, JJ.

     PER CURIAM.

     Affirmed.